Citation Nr: 1420273	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-12 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In July 2010, the Board remanded the case to the RO for additional evidentiary development.  As discussed in more detail below, the Board finds there was not substantial compliance with its remand orders, resulting in a necessary remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development.

The Veteran contends that he has sleep apnea that began during military service.  He states that during service fellow servicemembers heard his loud snoring.  See Veteran's Hearing Transcript, pg. 3, March 2010; see also Veteran's VA Form 9, March 2009.  The record contains a statement from a fellow solider, who states that during active duty from July 2001 to July 2002, the Veteran snored so loudly that he was ordered to work nightshifts so that the rest of the soldiers could sleep.  See Statement from L. D. T., March 2010.  The Veteran's wife also testified that she knew the Veteran during his active duty service and noticed that he had breathing problems or snoring at night, which have progressively gotten worse over the years.  See Veteran's Hearing Transcript, pgs. 5-6, March 2010.

The Board remanded this case in July 2010 in order to obtain a VA examination to clarify whether or not the Veteran has a current diagnosis of sleep apnea and to discuss whether it is related to service.  Additionally, the Board instructed the VA examiner to include a discussion of the various histories of the Veteran's in-service snoring.  

A VA sleep apnea examination took place in August 2010.  In finding the Veteran did not have a current diagnosis of sleep apnea, but rather just upper airway disturbance, the VA examiner did not consider the Columbia VA Medical Center (VAMC) records that document diagnoses of obstructive sleep apnea.  See Columbia VAMC, Respiratory Therapy Education Note, May 2007 (diagnosis of apnea); see also Columbia VAMC, Primary Care Physician Note, July 2007 and December 2007 (assessment of obstructive sleep apnea); see also Columbia VAMC, Primary Care Note, December 2008 (impression of sleep apnea).  Rather, the VA examiner's finding that the Veteran does not have a diagnosis of sleep apnea was "based on a 2007 sleep study and one has not been done since."  Additionally, in rendering a nexus opinion, the VA examiner did not address the various lay statements regarding the Veteran's incurrence of loud snoring while in-service.  Overall, the VA examiner did not include an adequate rationale for finding the Veteran did not have a current diagnosis of sleep apnea and that his respiratory issues were not related to service, even stating that "it is still possible that these symptoms [of snoring] were present when [the Veteran] was in the military. . ."  Thus, a remand is required in order to obtain an adequate VA examination on this issue.  See Stegall, 11 Vet. App. at 270-71.

Additionally, the most recent treatment records from the Columbia VAMC are dated from December 2008.  On remand, records of any ongoing VA treatment for the Veteran's respiratory disorders should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care 
providers, not previously identified, who have treated the Veteran for any respiratory issues, including sleep apnea, since service.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Columbia VAMC from December 2008 to present.

2. After completion of the foregoing, schedule the 
Veteran for a VA respiratory examination.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.  

The VA examiner should:

(a) Obtain a sleep study, if necessary, to determine
whether or not the Veteran has a current diagnosis of sleep apnea.
 
(b) Identify all of the Veteran's current respiratory
conditions, including any respiratory sleep conditions.

(c)  Determine whether it is at least as likely as not (i.e. 
probability of 50 percent or greater) that any currently diagnosed respiratory sleep condition(s) is related to the Veteran's active military service.

The VA examiner is requested to provide a thorough rationale for all opinions provided.  In providing the opinion, the examiner should address the significance of the Veteran's lay statements that during service, in approximately 1986, he began snoring loudly; the Veteran's wife's testimony that during active duty service he began to have breathing problems or snoring at night, which have progressively gotten worse over the years; the 1989 service treatment records documenting a lesion on the Veteran's right maxillary sinus that has gotten worse since 1984, but is causing the Veteran no pain or discomfort; the fellow soldier's statement that during active duty from July 2001 to July 2002, the Veteran snored so loudly that he was ordered to work nightshifts so that the rest of the soldiers could sleep; the Veteran's October 2006 complaints of snoring so loudly that he has woken up with a headache for the past two months; the various diagnoses of sleep apnea in the Columbia VAMC treatment records; the April 2007 sleep study, diagnosing the Veteran with loud snoring and upper airway resistance; the August 2009 VA examination, finding no diagnosis of sleep apnea; the August 2010 VA examination, finding no diagnosis of sleep apnea, but a diagnosis of upper airway resistance; and the Veteran's use of a continuous positive airway pressure (CPAP) machine since May 2007.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

3.  After completion of the above, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



